DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered.
Status of Claims 
This is in reply to the claim amendments and remarks of the RCE filed 9/7/2022. 
Claims 1, 3-4, 11-13, 16 and 20 have been amended, claims 2, 5, 7, and 21 have been cancelled, and claims 22-24 have been added new.
Claims 1, 3-4, 6, 8-20, and 22-24 are currently pending and have been examined. 

Response to Amendments
The previously pending 35 USC 112a rejections have been withdrawn in response to Applicant’s claim amendments.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1, 3-4, 6, 8-20, and 22-24, Applicant does not argue against the 35 USC 101 rejection. The Examiner refers to the rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 6, 8-20, and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1, 3-4, 6, 8-20, and 22-24 are directed toward a process and a product; which are statutory categories of invention. Additionally (Step 2A Prong One), independent claim 1 is directed toward a method implemented by a computing device, the method comprising: obtaining bulk listing data associated with a bulk listing from a storage device associated with a listing system, the bulk listing comprising a single listing that includes multiple individual items, wherein the bulk listing data includes item information for each of the multiple individual items, the item information comprising one or more of a title, an image, a condition, or a description; processing the bulk listing data to extract individual item information for the multiple individual items included in the bulk listing; automatically generating a plurality of individual item listings for the individual items of the bulk listing by populating the individual item listings with the respective individual item information extracted from the bulk listing data, and determining a recommended price for each of the individual item listings, wherein the recommended price is based on data obtained from the listing system; and relisting the multiple individual items by publishing the plurality of individual item listings to the listing system (Organizing Human Activity and Mental Processes), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing bulk listing data to generate individual item listings for improving certain parameters of a business, which is a commercial interaction. The Applicant’s claimed limitations are merely analyzing bulk listing data to create individual item listing for commercial purposes, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Processes because the claimed limitations are analyzing bulk listing data to generate individual item listings for improving certain parameters of a business, which can be done in the human mind.
Independent claim 11 is directed toward a method implemented by a computing device, the method comprising: receiving, via a user interface displayed at a client device, a request for relisting predictions regarding a sale of multiple individual items of a bulk listing via a listing system, the bulk listing comprising a single listing that includes the multiple individual items; generating the relisting predictions for the individual items of the bulk listing; causing display of the relisting predictions via the user interface displayed at the client device; obtaining bulk listing data associated with the bulk listing from a storage device associated with the listing system, wherein the bulk listing data includes item information for each of the multiple individual items, the item information comprising one or more of a title, an image, a condition, or a description; processing the bulk listing data to extract individual item information for the multiple individual items included in the bulk listing; automatically generating a plurality of individual item listings for the individual items of the bulk listing by populating the individual item listings with the respective individual item information extracted from the bulk listing data; determining a recommended price for each of the individual item listings based on data obtained from the listing system; causing display of the plurality of individual item listings in the user interface displayed at the client device along with a selectable control to publish the individual item listings to the listing system; and responsive to a user selection of the selectable control, relisting the multiple individual items by publishing the plurality of individual item listings to the listing system (Organizing Human Activity and Mental Processes), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are receiving input data from a human user to relist predictions for individual items of a bulk listing with the purpose of improving certain parameters of a business, which is a commercial interaction. The Applicant’s claimed limitations are merely analyzing user input data to create individual item listing for commercial purposes, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Processes because the claimed limitations are generating relisting predictions for improving certain parameters of a business, which can be done in the human mind and the relisting is done completely by a human clicking and entering data on a computer.
Independent claim 20 is directed toward one or more computer-readable storage media comprising instructions that, responsive to execution by one or more processors, perform operations comprising: receiving, via a user interface, a request to generate a plurality of individual item listings corresponding to individual items included in a bulk listing procured by a user in a single transaction, the bulk listing comprising a single listing that includes multiple individual items; obtaining bulk listing data associated with the bulk listing, wherein the bulk listing data includes item information for each of the multiple individual items, the item information comprising one or more of a title, an image, a condition, or a description; processing the bulk listing data to extract individual item information for the multiple individual items included in the bulk listing; automatically generating a plurality of individual item listings for the individual items of the bulk listing by populating the individual item listings with the respective individual item information extracted from the bulk listing data; determining a recommended price for each of the individual item listings based on data obtained from a listing system; displaying, in the user interface, the plurality of automatically generated individual item listings corresponding to the individual items, the individual item listings comprising the title for each respective individual item, the image of each respective individual item, and respective recommended price for each respective individual item; and relisting the multiple individual items by publishing the plurality of individual item listings to a listing system (Organizing Human Activity and Mental Processes), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are receiving input data from a human user for item list predictions for individual items of a bulk listing with the purpose of improving certain parameters of a business, which is a commercial interaction. The Applicant’s claimed limitations are merely analyzing user input data to create individual item listing and recommended prices for commercial purposes, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Processes because the claimed limitations are generating listing predictions for improving certain parameters of a business, which can be done in the human mind and the relisting is done completely by a human clicking and entering data on a computer.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a method implemented by a computing device, the method comprising: obtaining bulk listing data associated with a bulk listing from a storage device associated with a listing system, extract individual item information for the multiple individual items included in the bulk listing; and relisting the multiple individual items by publishing the plurality of individual item listings to the listing system” (claim 1), “a method implemented by a computing device, the method comprising: receiving, via a user interface displayed at a client device, a request for relisting predictions; causing display of the relisting predictions via the user interface displayed at the client device; obtaining bulk listing data associated with the bulk listing from a storage device associated with the listing system, extract individual item information for the multiple individual items included in the bulk listing; causing display of the plurality of individual item listings in the user interface displayed at the client device along with a selectable control to publish the individual item listings to the listing system” (claim 11), and “one or more computer-readable storage media comprising instructions that, responsive to execution by one or more processors, perform operations comprising: receiving, via a user interface, a request to generate a plurality of individual item listings corresponding to individual items included in a bulk listing procured by a user in a single transaction; obtaining bulk listing data associated with the bulk listing, extract individual item information for the multiple individual items included in the bulk listing; displaying, in the user interface, the plurality of automatically generated individual item listings corresponding to the individual items, and relisting the multiple individual items by publishing the plurality of individual item listings to a listing system” (claim 20) steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. 
Also, the claimed “computing device, storage device, listing system, user interface, client device, one or more computer-readable storage media comprising instructions stored thereon that, responsive to execution by one or more processors, perform operations, user interface a selectable control, network, electronic message, client device, and user” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 3-4, 6, 8-10, 12-19, and 22-24 further narrow the abstract idea and dependent claims 6, 9, 17, and 22-23 additionally recite “display of the individual item listings in a user interface, publishing the individual item listings to the listing system, a request received from a user, initiating communication of an electronic message over a network to a client device of a user” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “user interface a selectable control, network, electronic message, client device, and user” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The claimed “computing device, storage device, listing system, user interface, client device, one or more computer-readable storage media comprising instructions stored thereon that, responsive to execution by one or more processors, perform operations, user interface a selectable control, network, electronic message, client device, and user” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method and Product claims 1, 3-4, 6, 8-20, and 22-24 recite a computing device, storage device, listing system, user interface, client device, one or more computer-readable storage media comprising instructions stored thereon that, responsive to execution by one or more processors, perform operations, user interface a selectable control, network, electronic message, client device, and user; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0085-0088 and Figure 13. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. 
Also, the above “a method implemented by a computing device, the method comprising: obtaining bulk listing data associated with a bulk listing from a storage device associated with a listing system, extract individual item information for the multiple individual items included in the bulk listing; and relisting the multiple individual items by publishing the plurality of individual item listings to the listing system” (claim 1), “a method implemented by a computing device, the method comprising: receiving, via a user interface displayed at a client device, a request for relisting predictions; causing display of the relisting predictions via the user interface displayed at the client device; obtaining bulk listing data associated with the bulk listing from a storage device associated with the listing system, extract individual item information for the multiple individual items included in the bulk listing; causing display of the plurality of individual item listings in the user interface displayed at the client device along with a selectable control to publish the individual item listings to the listing system” (claim 11), and “one or more computer-readable storage media comprising instructions that, responsive to execution by one or more processors, perform operations comprising: receiving, via a user interface, a request to generate a plurality of individual item listings corresponding to individual items included in a bulk listing procured by a user in a single transaction; obtaining bulk listing data associated with the bulk listing, extract individual item information for the multiple individual items included in the bulk listing; displaying, in the user interface, the plurality of automatically generated individual item listings corresponding to the individual items, and relisting the multiple individual items by publishing the plurality of individual item listings to a listing system” (claim 20) steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 3-4, 6, 8-10, 12-19, and 22-24 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 6, 9, 17, and 22-23 additionally recite “display of the individual item listings in a user interface, publishing the individual item listings to the listing system, a request received from a user, initiating communication of an electronic message over a network to a client device of a user” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “user interface a selectable control, network, electronic message, client device, and user” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable over 35 USC 103
Claims 1-6 and 8-21 are allowable over the prior art, but remain rejected under 35 USC 101 and 35 USC 112a for the reasons set forth above. Independent claims 1, 11, and 20 disclose a product and method that takes a bulk listing and relists the bulk listing of each individual item in the bulk listing into individual listing, each individual listing containing the details of each individual product.
Regarding a possible 103 rejection: The closest prior art of record is:
Kneen et al. (US 2015/0186989 A1) – which discloses a pricing and listing recommendation system. 
Sacco et al. (US 2014/0289063 A1) – which discloses high volume sales listing in a platform being listed based off profile data extraction.
Plaster et al. (US 2008/0301009 A1) – which discloses providing fulfillment services to customers.
Yip et al. (US 2004/0236649 A1) – which discloses customer revenue predictions based on listed items and past revenue.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 11, and 20, such as taking a bulk listing and relisting the bulk listing of each individual item in the bulk listing into individual listings, each individual listing containing the details of each individual product.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the claimed “obtaining bulk listing data associated with a bulk listing from a storage device associated with a listing system, the bulk listing comprising a single listing that includes multiple individual items; processing the bulk listing data to extract individual item information for the multiple individual items included in the bulk listing; automatically generating a plurality of individual item listings for the individual items of the bulk listing by populating the individual item listings with the respective individual item information extracted from the bulk listing data, and relisting the multiple individual items by publishing the plurality of individual item listings to the listing system (as required by independent claims 1, 11, and 20)”, thus rendering claims 1, 11, 20 and their dependent claims as allowable over the prior art.

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683